124 F.3d 214
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alfred L. WILLIAMS, Defendant-Appellant.
No. 96-35961.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 8, 1997.**Decided Sept. 12, 1997.

Appeal from the United States District Court for the Western District of Washington.  Thomas S. Zilly, District Judge, Presiding.
Before HALL, BRUNETTI and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Alfred L. Williams appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate his jury conviction and the sentence imposed for cocaine conspiracy.  Williams contends that his conviction should be vacated because his counsel was ineffective, his conviction violated the double jeopardy clause, and the district court erred in computing the amount of drugs attributable to Williams's part in the conspiracy.  We affirm for the reasons stated in the magistrate judge's Report and Recommendation filed on May 1, 1996, which was adopted in full by the district court's Order filed on July 17, 1996.  See United States v. Schlesinger, 49 F.3d 483, 485 (9th Cir.1995);  Molina v. Rison, 886 F.2d 1124, 1127 (9th Cir.1989).

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We reject Williams's contention that the district court erred by denying his request for appointed counsel because his claims were not complex or likely to be successful.  See 18 U.S.C. § 3006A(a)(2)(B) (district court may appoint counsel in the "interests of justice" in § 2255 action);  Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.1983) (per curiam)